UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2011 oTransition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number:000-54363 INTERNAL FIXATION SYSTEMS, INC. (Exact name of Registrant as specified in its charter) Florida 20-4580923 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5th Street, Suite 408 South Miami, FL 33143 (Address of principal executive offices)(zip code) (305) 342-9552 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yeso No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See definition of “accelerated filer” and “large accelerated filer” in rule 12b-2 of the Exchange Act (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the Registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes o No x As of May 20, 2011, there were 3,293,700 shares of the Company'sCommon Stock, par value $0.05 per share, issued and outstanding. INTERNAL FIXATION SYSTEMS, INC. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Condensed Balance Sheets as of March 31, 2011 (unaudited) and December 31, 2010 3 Condensed Statements of Operations for the Three Months Ended March 31, 2011, and 2010 (unaudited) 4 Condensed Statements of Cash Flows for the Three Months ended March 31, 2011 and 2010 (unaudited) 5 Notes to Condensed Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II Item 6. OTHER INFORMATION Exhibits 19 Signatures 20 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS INTERNAL FIXATION SYSTEMS, INC. CONDENSED BALANCE SHEETS March 31, December 31, ASSETS CURRENT ASSETS (Unaudited) (Audited) Cash and cash equivalents $ $ Accounts receivable, net Inventory Deferred offering costs Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT, net OTHER ASSETS Inventory, non-current Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Capital lease obligations, current portion Loans and notes payable - related parties Loans and notes payable - bridge loan financing Loans and notes payable - other, current portion Total current liabilities OTHER LIABILITIES Capital lease obligations, net of current portion Notes payable – convertible debentures Loans and notes payable - other, net of current portion TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' DEFICIT Common stock, $0.05 par value; 10,000,000 shares authorized, 2,793,700 issued and outstanding Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these condensed financial statements. 3 INTERNAL FIXATION SYSTEMS, INC. CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, (Unaudited) Net sales $ $ Cost of sales Gross profit Selling, general and administrative expenses Officer compensation - Non-officer compensation and related expenses - Professional fees Other expenses Sales commission Research and development - Occupancy - Depreciation Travel, meals and entertainment Bad debts 32 Total selling, general and administrative expenses Operating loss ) ) Other expense Interest expense Loss before taxes ) ) Benefit for income taxes - Net loss $ ) $ ) Basic and diluted loss per share $ ) $ ) Weighted average shares outstanding Basic and diluted The accompanying notes are an integral part of these condensed financial statements. 4 INTERNAL FIXATION SYSTEMS, INC. CONDENSED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortized interest on bridge loan financing - Amortized interest on loans and notes payable - related parties - Stock-based compensation - Bad debt expense 32 Deferred income taxes - ) Depreciation expense Changes in operating assets and liabilities: Accounts receivable (8
